REINHARD, Presiding Judge.
Plaintiff City of St. Peters, Missouri, filed this action for a declaratory judgment pursuant to § 71.015 RSMo. 1978 to annex a portion of Highway 94 in St. Charles County. Eight persons moved to intervene as defendants alleging that they were the owners of land abutting the portion of Highway 94 sought to be annexed. The court granted their motion to intervene. The case was tried and the court granted the declaratory judgment on April 28,1980. The intervenors have brought this appeal.
On December 28,1981 plaintiffs moved to dismiss the appeal on the basis of Schlarman v. City of St. Charles, 623 S.W.2d 57 (Mo.App.1981) handed down September 29, 1981. The Schlarman case held that owners of property abutting a highway have no standing to challenge the annexation of the highway itself. Under Schlarman the in-tervenors have no standing to pursue this appeal.
Appeal dismissed.
SNYDER and CRIST, JJ., concur.